Case 1:19-cv-01410-MN Document 68-1 Filed 02/12/21 Page 1 of 14 PageID #: 1384




                              EXHIBIT A
                             Case 1:19-cv-01410-MN Document 68-1 Filed 02/12/21 Page 2 of 14 PageID #: 1385

                                                          VB Assets, LLC v. Amazon.com, Inc. et al.
                                                            Civil Action No. 1:19-cv-01410-MN
                                                         Exhibit A: Joint Claim Construction Chart

I.        AGREED CONSTRUCTIONS

                                                Claim Term                                 Joint Proposed Construction
                               “model”                                             “an approximation, representation, or
                                                                                   idealization of selected aspects of the
                               ’049 patent, claims 1, 3, 4, 5, 8, 11, 13, 14,
                                                                                   structure, behavior, operation, or other
                               15, 18;
                                                                                   characteristics of a real-world process,
                               ’176 patent, claims 2–5, 18–21, 28–31, 44–          concept, or system”
                               47.


II.       DISPUTED CONSTRUCTIONS


         Claim Term                    Plaintiff’s Proposed           Plaintiff’s Intrinsic          Defendants’ Proposed       Defendants’ Intrinsic
                                       Construction                   Evidence1                      Construction               Evidence

    1.   “short-term shared            Plain and ordinary             ’681 patent at 4:51–5:30,      No construction necessary. ’681 Patent
         knowledge” / “short-term      meaning: “shared               13:11–14:2, 14:24-30,                                     Specification:
         knowledge”                    knowledge that                 16:34–40.
                                       accumulates during a                                                                     3:41-64; 4:51-5:30; 5:48-
         ’681 patent, claims 1–3,                                     ’681 patent file history at:
                                       single conversation and                                                                  60; 10:57-11:20; 11:62-
         10, 13–15, 22, 25–27, 34,                                    11/1/2010 Office Action;
                                       may include cross-                                                                       12:18; 13:32-37; 13:38-
         37, 39, 41.                                                  8/15/2011 Notice of
                                       modality awareness, where                                                                14:2; 14:3-23; 15:35-54;
                                                                      Allowance.
         ’049 patent, claims 1, 3-4,   in addition to                                                                           15:65-16:23; 16:24-53;
         7-8, 11, 13-14, 17-18.        accumulating input             ’049 patent at 4:63–5:42,                                 17:51-18:3; Fig. 3; cls. 1–
                                       relating to user utterances,   13:24–14:15, 14:37–43,                                    3, 10, 13–15, 22, 25–27,
                                       requests, locations, etc.,     16:55–61.                                                 34, 37, 39, and 41.
                                       may accumulate a current

1
  Plaintiff’s citations include any publications or references cited therein. Plaintiff also identifies the entirety of the claims in which the terms appear,
including dependent claims, as intrinsic evidence and/or context that supports Plaintiff’s constructions, and further reserves the right to rely on any
evidence cited by Defendants.

                                                                           Exhibit A-1
             Case 1:19-cv-01410-MN Document 68-1 Filed 02/12/21 Page 3 of 14 PageID #: 1386

Claim Term          Plaintiff’s Proposed          Plaintiff’s Intrinsic         Defendants’ Proposed   Defendants’ Intrinsic
                    Construction                  Evidence1                     Construction           Evidence

                    user interface state relating ’049 patent file history at                          File History:
                    to other modal inputs to      8/25/2014 Notice of
                                                                                                              Amendment and
                    further build shared          Allowance.
                                                                                                               Remarks dated
                    knowledge models”
                                                                                                               January 21, 2011.
                                                                                                              Amendment and
                                                                                                               Remarks dated
                                                                                                               September 2, 2010.


                                                                                                       ’049 Patent
                                                                                                       Specification:
                                                                                                       3:53-4:9; 4:63-5:42; 5:60-
                                                                                                       6:5; 11:3-34; 13:45-50;
                                                                                                       13:51-14:15; 14:16-36;
                                                                                                       15:57-16:8; 16:19-44;
                                                                                                       16:45-17:7; 18:5-25; Fig.
                                                                                                       3; cls. 1, 3-4, 7-8, 11, 13-
                                                                                                       14, and 17-18.
                                                                                                       File History:
                                                                                                              Non-Final
                                                                                                               Rejection dated
                                                                                                               August 25, 2014.
                                                                                                              Amazon.com, Inc.
                                                                                                               v. VB Assets, LLC,
                                                                                                               IPR2020-01346,
                                                                                                               Paper 1 at 6, 7, 17-
                                                                                                               22, 30-35, 51-54
                                                                                                               (PTAB July, 23,
                                                                                                               2020); Ex. 1002
                                                                                                               (Declaration of Dr.
                                                                                                               Smyth ISO Petition


                                                       Exhibit A-2
                         Case 1:19-cv-01410-MN Document 68-1 Filed 02/12/21 Page 4 of 14 PageID #: 1387

     Claim Term                    Plaintiff’s Proposed         Plaintiff’s Intrinsic          Defendants’ Proposed   Defendants’ Intrinsic
                                   Construction                 Evidence1                      Construction           Evidence

                                                                                                                              of Inter Partes
                                                                                                                              Review of ’049
                                                                                                                              Patent) at ¶¶69-74,
                                                                                                                              88-93, 122, 123,
                                                                                                                              125-127.
                                                                                                                             Amazon.com, Inc.
                                                                                                                              v. VB Assets, LLC,
                                                                                                                              IPR2020-01346,
                                                                                                                              Paper 6 at 1-2, 5-14
                                                                                                                              (PTAB Nov. 9,
                                                                                                                              2020).
                                                                                                                             Amazon.com, Inc.
                                                                                                                              v. VB Assets, LLC,
                                                                                                                              IPR2020-01346,
                                                                                                                              Paper 7 at 9, 10,
                                                                                                                              16-19 (PTAB Feb.
                                                                                                                              4, 2021).

2.   “long-term shared             Plain and ordinary           ’681 patent at 4:51–5:30, No construction necessary   ’681 Patent
     knowledge” / “long-term       meaning: “shared             13:10–37, 14:3–30, 16:34–                             Specification:
     knowledge”                    knowledge built by           40.
                                   identifying information                                                            3:41-64; 4:51-5:30; 5:48-
     ’681 patent, claims 1, 4,                                  ’681 patent file history at:
                                   with long-term                                                                     60; 10:57-11:20; 11:62-
     13, 16, 25, 28, 37, 39, 41.                                11/1/2010 Office Action;
                                   significance that is user-                                                         12:18; 13:32-37; 13:38-
                                                                8/15/2011 Notice of
     ’049 patent, claims 4-6, 8,   centric, rather than                                                               14:2; 14:3-23; 15:35-54;
                                                                Allowance.
     14-16, 18.                    session-based”                                                                     16:24-53; 17:51-18:3; Fig.
                                                                ’049 patent at 4:63–5:42,                             3; cls. 1, 4, 13, 16, 25, 28,
                                                                13:24–34, 14:16–43,                                   37, 39, and 41.
                                                                16:55–61.                                             File History:
                                                                                                                             Amendment and
                                                                                                                              Remarks dated
                                                                                                                              January 21, 2011.


                                                                     Exhibit A-3
             Case 1:19-cv-01410-MN Document 68-1 Filed 02/12/21 Page 5 of 14 PageID #: 1388

Claim Term          Plaintiff’s Proposed   Plaintiff’s Intrinsic   Defendants’ Proposed   Defendants’ Intrinsic
                    Construction           Evidence1               Construction           Evidence

                                                                                                 Amendment and
                                                                                                  Remarks dated
                                                                                                  September 2, 2010.


                                                                                          ’049 Patent
                                                                                          Specification:
                                                                                          3:53-4:9; 4:63-5:42; 5:60-
                                                                                          6:5; 11:3-34; 13:45-50;
                                                                                          13:51-14:15; 14:16-36;
                                                                                          15:57-16:8; 16:45-17:7;
                                                                                          18:5-25; Fig. 3; cls. 4-6, 8,
                                                                                          14-16, and 18.
                                                                                          File History:
                                                                                                 Non-Final
                                                                                                  Rejection dated
                                                                                                  August 25, 2014.
                                                                                                 Amazon.com, Inc.
                                                                                                  v. VB Assets, LLC,
                                                                                                  IPR2020-01346,
                                                                                                  Paper 1 at 6, 7, 19-
                                                                                                  21, 33-42 (PTAB
                                                                                                  July, 23, 2020); Ex.
                                                                                                  1002 (Declaration
                                                                                                  of Dr. Smyth ISO
                                                                                                  Petition of Inter
                                                                                                  Partes Review of
                                                                                                  ’049 Patent) at
                                                                                                  ¶¶69-74, 93-98.
                                                                                                 Amazon.com, Inc.
                                                                                                  v. VB Assets, LLC,
                                                                                                  IPR2020-01346,

                                                Exhibit A-4
                         Case 1:19-cv-01410-MN Document 68-1 Filed 02/12/21 Page 6 of 14 PageID #: 1389

     Claim Term                    Plaintiff’s Proposed           Plaintiff’s Intrinsic         Defendants’ Proposed          Defendants’ Intrinsic
                                   Construction                   Evidence1                     Construction                  Evidence

                                                                                                                                     Paper 6 at 11-12
                                                                                                                                     (PTAB Nov. 9,
                                                                                                                                     2020).
                                                                                                                                    Amazon.com, Inc.
                                                                                                                                     v. VB Assets, LLC,
                                                                                                                                     IPR2020-01346,
                                                                                                                                     Paper 7 at 9, 10
                                                                                                                                     (PTAB Feb. 4,
                                                                                                                                     2021).

3.   “speech recognition           Plain and ordinary             ’681 patent at 2:16–20,       Plain and ordinary            ’681 Patent
     engine” / “speech             meaning: “software or          7:24–60.                      meaning: “software or         Specification:
     recognition”                  hardware that generates                                      hardware that recognizes
                                                                  ’703 patent at 4:7–10,
                                   one or more preliminary                                      the words or phrases in the   2:4-30; 3:41-64; 7:24-60;
     ’681 patent, claims 7, 10,                                   7:48–59, 9:27–11:37.
                                   interpretations of a given                                   natural language              11:21-32; 16:54-17:20;
     19, 22, 31, 33, 34;
                                   utterance” / “the process of   ’176 patent at 3:14–4:16.     utterance”                    Fig. 1; cls. 7, 10, 22, 31,
     ’703 patent, claims 1, 9,     generating one or more                                                                     and 34.
                                                                  ’536 patent at 3:38–4:42.
     15, 22, 25, 29, 30;           preliminary interpretations                                                                File History:
                                   of a given utterance”          ’097 patent at 3:40–4:42.
     ’176 patent, claims 1, 10,
                                                                  U.S. Patent No. 7,398,209                                         Amendment and
     14, 25, 27, 36, 40, 42, 51;
                                                                  at 10:49–64, 16:52–17:40.                                          Remarks dated
     ’536 patent, claims 1, 10,                                                                                                      September 2, 2010.
     32;                                                          ’176 patent file history at
                                                                  5/27/2010 Office Action.                                          Amendment and
     ’097 patent, claim 7.                                                                                                           Remarks dated
                                                                                                                                     January 21, 2011.
                                                                                                                                    Notice of
                                                                                                                                     Allowance dated
                                                                                                                                     August 15, 2011.


                                                                                                                              ’703 Patent
                                                                                                                              Specification:


                                                                       Exhibit A-5
             Case 1:19-cv-01410-MN Document 68-1 Filed 02/12/21 Page 7 of 14 PageID #: 1390

Claim Term          Plaintiff’s Proposed   Plaintiff’s Intrinsic   Defendants’ Proposed   Defendants’ Intrinsic
                    Construction           Evidence1               Construction           Evidence

                                                                                          4:7-23; 7:48-59; 9:20-42;
                                                                                          9:43-54; 9:63-10:16;
                                                                                          10:17-36; 10:37-42; 10:43-
                                                                                          51; 10:52-56; 10:57-11:7;
                                                                                          11:8-27; 18:28-39; Fig. 2;
                                                                                          cls. 1, 9, 15, 22, 25, 29,
                                                                                          and 30.
                                                                                          File History:
                                                                                                 Amendment and
                                                                                                  Remarks dated
                                                                                                  December 21,
                                                                                                  2016.



                                                                                          ’176 Patent
                                                                                          Specification:
                                                                                          2:61-3:27; 3:28-51; 3:66-
                                                                                          4:16; Fig. 1; cls. 1, 10, 14,
                                                                                          25, 27, 36, 40, 42, and 51.
                                                                                          File History:
                                                                                                 Amendment and
                                                                                                  Remarks dated
                                                                                                  February 17, 2010.


                                                                                          ’536 Patent
                                                                                          Specification:
                                                                                          3:18-51; 3:52-4:8; 4:24-41;
                                                                                          Fig. 1; cls. 1, 10, and 32.


                                                Exhibit A-6
                           Case 1:19-cv-01410-MN Document 68-1 Filed 02/12/21 Page 8 of 14 PageID #: 1391

        Claim Term                  Plaintiff’s Proposed         Plaintiff’s Intrinsic       Defendants’ Proposed        Defendants’ Intrinsic
                                    Construction                 Evidence1                   Construction                Evidence



                                                                                                                         ’097 Patent
                                                                                                                         Specification:
                                                                                                                         3:20-53; 3:54-4:10; 4:25-
                                                                                                                         42; Fig. 1; cl. 7.


                                                                                                                         ’409 Patent2
                                                                                                                         Specification:
                                                                                                                         2:16-56; 2:57-3:13; 3:53-
                                                                                                                         4:3; 5:62-6:62; 7:49-63;
                                                                                                                         Figs. 1-2.


                                                                                                                         ’209 Patent3
                                                                                                                         Specification:
                                                                                                                         10:49-64; 16:52-67; 17:9-
                                                                                                                         21.


                                                                                                                         ’720 Patent4



2
    The’681 and ’049 patents incorporate by reference U.S. Patent No. 7,634,409 (“’409 patent”) entitled “Dynamic Speech Sharpening” filed on
    August 31, 2006 and issued on December 15, 2009 in its entirety.
3
    The ’176, ’536, ’049, and ’097 patents incorporate by reference U.S. Patent No. 7,398,209 (“’209 patent”) entitled “Systems and Methods for
    Responding to Natural Language Speech Utterance” filed on June 3, 2003 and issued on July 8, 2008 in its entirety.
4
    The ’176, ’536, ’049, and ’097 patents incorporate by reference U.S. Patent No. 7,693,720 (“’720 patent”) entitled “Mobile Systems and Methods
    for Responding to Natural Language Speech Utterance” filed on July 15, 2003 and issued on April 6, 2010 in its entirety.

                                                                      Exhibit A-7
                             Case 1:19-cv-01410-MN Document 68-1 Filed 02/12/21 Page 9 of 14 PageID #: 1392

         Claim Term                   Plaintiff’s Proposed         Plaintiff’s Intrinsic         Defendants’ Proposed          Defendants’ Intrinsic
                                      Construction                 Evidence1                     Construction                  Evidence

                                                                                                                               Specification:
                                                                                                                               20:62-21:10; 27:1-16;
                                                                                                                               27:25-41; 27:42-55.

    4.   “domain agent”               Plain and ordinary           ’536 patent at 4:42–5:3.      “a software program that   ’536 Patent
                                      meaning: “agent with                                       represents a subject
         ’536 patent, claims 1, 4,                                 U.S. Patent No. 7,398,209                                Specification:
                                      domain-specific behavior                                   domain that may apply to a
         32.                                                       at 2:48–3:7, 10:8–20,
                                      and information that                                       user’s utterance”          4:9-23; 4:42-59; Fig. 1;
                                                                   10:49–14:14.
                                      generates for a particular                                                            cls. 1, 4, and 32.
                                      domain a context-based       U.S. Patent No. 7,693,720
                                      interpretation of the        at 4:25–64, 16:48–17:3,
                                      utterance”                   21:61–23:41, 22:61–22:57,
                                                                   29:35–32:19.



    5.   “acoustic grammar”           Plain and ordinary           ’176 patent at 2:61–4:16.     No construction necessary,    ’176 Patent
                                      meaning: “grammar of                                       or in alternative: “grammar
         ’176 patent, claims 1, 16,                                U.S. Patent No. 7,634,409                                   Specification:
                                      phonotactic rules of the                                   of phonotactic rules of the
         27, 42.                                                   at 2:46-50.
                                      English language that                                      English language that         3:28-51; Fig. 1; cls. 1, 16,
                                      maps a speech signal into    ’176 patent file history at   maps phonemes to              27, and 42.
                                      a phonemic                   5/27/2010 Office Action.      syllables”
                                      representation”
                                                                                                                               ’409 Patent5
                                                                                                                               Specification:
                                                                                                                               2:32-56, 2:57-3:13; 6:13-
                                                                                                                               26; 6:27-45; 6:46-62; 7:9-
                                                                                                                               30; 7:31-48; 7:49-63; cls.
                                                                                                                               1-4 and 9-12.



5
    The’176 patent also incorporates by the ’409 patent entitled “Dynamic Speech Sharpening” filed on August 31, 2006 and issued on December 15,
    2009 in its entirety.

                                                                        Exhibit A-8
                         Case 1:19-cv-01410-MN Document 68-1 Filed 02/12/21 Page 10 of 14 PageID #: 1393

     Claim Term                    Plaintiff’s Proposed       Plaintiff’s Intrinsic       Defendants’ Proposed         Defendants’ Intrinsic
                                   Construction               Evidence1                   Construction                 Evidence

6.   “context”                     No construction necessary: ’681 patent at 3:41-4:32.   “subject domain that         ’681 Patent
                                   “context”                                              applies to a user utterance” Specification:
     ’681 patent, claims 1, 7,                                ’703 patent at 7:60–8:13.
     13, 19, 22, 25, 31, 34, 37,                              ’176 patent at 2:12–32,                                  2:31-3:14; 3:15-40; 3:41-
     39, 41;                                                  4:17–44, 9:29–10:9                                       64; 3:65-4:32; 4:51-30;
     ’703 patent, claims 1, 15,                                                                                        5:31-47; 5:61-4; 6:18-39;
                                                              U.S. Patent No. 7,640,160
     25, 30;                                                                                                           6:46-57; 7:61-8:18; 8:35-
                                                              at 2:33–3:15, 13:29–43.
                                                                                                                       51; 8:52-9:18; 9:46-10:6;
     ’176 patent, claims 1, 14,                               U.S. Patent No. 7,949,529                                10:57-11:20; 11:21-32;
     27, 40.                                                  at 2:46–57, 3:47–4:36,                                   11:33-61; 11:62-12:18;
                                                              7:5–61, 19:10–20:26,                                     12:19-45; 12:46-13:9;
                                                              32:32–36:9.                                              14:3-23; 16:54-17:20;
                                                              US Patent No. 7,620,549                                  Figs. 2-3; cls. 1, 13, 25, 34,
                                                              at 3:15–49.                                              39, and 41.

                                                              U.S. Patent No. 7,395,209                                File History:
                                                              at 5:47–6:37, 11:58–12:3,                                       Amendment and
                                                              17:41–56,                                                        Remarks dated
                                                                                                                               September 2, 2010.
                                                                                                                              Amendment and
                                                                                                                               Remarks dated
                                                                                                                               January 21, 2011.


                                                                                                                       ’049 Patent
                                                                                                                       Specification:
                                                                                                                       2:43-26; 3:53-4:9; 4:10-44;
                                                                                                                       4:63-5:42; 6:31-51; 8:6-30;
                                                                                                                       8:47-63; 8:64-9:30; 9:59-
                                                                                                                       10:19; 11:2-34; 11:35-46;
                                                                                                                       11:47-12:8; 12:9-32;
                                                                                                                       12:33-59; 12:60-13:23;
                                                                                                                       13:51-14:15; 17:8-41;


                                                                   Exhibit A-9
             Case 1:19-cv-01410-MN Document 68-1 Filed 02/12/21 Page 11 of 14 PageID #: 1394

Claim Term          Plaintiff’s Proposed   Plaintiff’s Intrinsic   Defendants’ Proposed   Defendants’ Intrinsic
                    Construction           Evidence1               Construction           Evidence

                                                                                          17:56-18:4; 18:5-19:8;
                                                                                          Figs. 2-3; cls. 1-6 and 11-
                                                                                          16.
                                                                                          File History:
                                                                                                  Non-Final
                                                                                                   Rejection dated
                                                                                                   August 25, 2014.


                                                                                          ’703 Patent
                                                                                          Specification:
                                                                                          4:7-23; 7:60-8:13; 8:43-54;
                                                                                          11:8-27; 12:34-46; 12:47-
                                                                                          61; 18:28-39; 18:40-52;
                                                                                          Figs. 1-3; cls. 1, 8-9, 15,
                                                                                          21-22, 25, and 28-30.
                                                                                          File History:
                                                                                                  Amendment and
                                                                                                   Remarks dated
                                                                                                   December 21,
                                                                                                   2016.


                                                                                          ’176 Patent
                                                                                          Specification:
                                                                                          2:19-42; 3:52-65; 4:17-44;
                                                                                          6:38-65; 7:32-57; 7:58-8:6;
                                                                                          8:44-9:2; 9:3-28; 9:29-45;
                                                                                          9:46-10:9; Figs. 1-3; cls. 1,
                                                                                          14, 27, and 40.


                                               Exhibit A-10
                        Case 1:19-cv-01410-MN Document 68-1 Filed 02/12/21 Page 12 of 14 PageID #: 1395

     Claim Term                    Plaintiff’s Proposed        Plaintiff’s Intrinsic          Defendants’ Proposed   Defendants’ Intrinsic
                                   Construction                Evidence1                      Construction           Evidence

                                                                                                                     File History:
                                                                                                                           Amendment and
                                                                                                                            Remarks dated
                                                                                                                            February 17, 2010.
                                                                                                                     ’536 Patent
                                                                                                                     Specification:
                                                                                                                     2:43-67; 4:42-5:3; 5:4-37;
                                                                                                                     5:55-6:3; 6:66-7:26; 7:60-
                                                                                                                     8:18; 8:19-33; 9:4-29;
                                                                                                                     9:30-55; 10:6-36; 11:38-
                                                                                                                     50; 11:51-62; Figs. 1-3; cl.
                                                                                                                     3.

7.   “roles associated with the    No construction necessary: ’681 patent at 5:31–47,      Indefinite                ’681 Patent
     user”                         “roles associated with the 14:31–15:35.                                           Specification:
                                   user”
     ’681 patent, claims 5, 17,                               ’681 patent file history at:                           5:31-47; 14:31-60; 14:61-
     29                                                       6/16/2010 Office Action;                               15:35; Fig. 3; cls. 5, 17,
                                                              9/2/2010 Response to                                   and 29.
                                                              Non-final Office Action;
                                                              11/1/2010 Office Action;
                                                              1/21/2011 Reply and
                                                              Amendment; 8/15/2011
                                                              Notice of Allowance,
                                                              IPR2020-01367 at
                                                              Petition pp. 6, 34–36, Ex.
                                                              1002 ¶¶ 140–144, 150,
                                                              153, Ex. 1003, Ex. 1011.

8.   “conversation type”           No construction necessary: ’681 patent at 5:31–47,         Indefinite             ’681 Patent
                                   “conversation type”        14:31–54.
     ’681 patent, claims 5, 7-8,                                                                                     Specification:
     17, 19-20, 29, 31-32                                      ’681 patent file history at:
                                                               6/16/2010 Office Action;

                                                                   Exhibit A-11
                        Case 1:19-cv-01410-MN Document 68-1 Filed 02/12/21 Page 13 of 14 PageID #: 1396

     Claim Term                   Plaintiff’s Proposed         Plaintiff’s Intrinsic          Defendants’ Proposed   Defendants’ Intrinsic
                                  Construction                 Evidence1                      Construction           Evidence

                                                               9/2/2010 Response to                                  5:31-47; 5:48-60; 14:31-
                                                               Non-final Office Action;                              60; 15:35-54; Fig. 3; cls. 5,
                                                               11/1/2010 Office Action;                              17, and 29.
                                                               1/21/2011 Reply and
                                                               Amendment; 8/15/2011
                                                               Notice of Allowance,
                                                               IPR2020-01367 at
                                                               Petition pp. 36–40, 51–52,
                                                               Ex. 1002 ¶¶ 145–155,
                                                               180–185, Ex. 1003, Ex.
                                                               1011.

9.   “information allocation      No construction necessary: ’681 patent at 1:12–55,      Indefinite                 ’681 Patent
     among the user”              “information allocation    5:31–47, 14:31–15:36.                                   Specification:
                                  among the user”
     ’681 patent, claims 5, 17,                              ’681 patent file history at:                            5:31-47; 14:31-60; 14:61-
     29                                                      6/16/2010 Office Action;                                15:35; cls. 5, 17, and 29.
                                                             9/2/2010 Response to
                                                             Non-final Office Action;
                                                             11/1/2010 Office Action;
                                                             1/21/2011 Reply and
                                                             Amendment; 8/15/2011
                                                             Notice of Allowance;
                                                             IPR2020-01367 at Petition
                                                             pp. 6, 34–38, Ex. 1002 ¶¶
                                                             34, 138, 140–147, 150–
                                                             154, Ex. 1003, Ex. 1011.

10. “psychologically              No construction necessary:   ’681 patent at 4:51–5:30.      Indefinite             ’681 Patent
    appropriate amount of         “psychologically             ’681 patent file history at:                          Specification:
    time”                         appropriate amount of        6/16/2010 Office Action;
                                  time”                                                                              4:51-5:4; cls. 3, 15, and 27
     ’681 patent, claims 3, 15,                                9/2/2010 Response to
     27                                                        Non-final Office Action;
                                                               11/1/2010 Office Action;


                                                                    Exhibit A-12
             Case 1:19-cv-01410-MN Document 68-1 Filed 02/12/21 Page 14 of 14 PageID #: 1397

Claim Term          Plaintiff’s Proposed   Plaintiff’s Intrinsic       Defendants’ Proposed   Defendants’ Intrinsic
                    Construction           Evidence1                   Construction           Evidence

                                           1/21/2011 Reply and
                                           Amendment; 8/15/2011
                                           Notice of Allowance,
                                           IPR2020-01367 at Petition
                                           pp. 60–62, Ex. 1002 ¶¶
                                           202–204, 206, 208, Ex.
                                           1003, Ex. 1028.




                                               Exhibit A-13
